Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Delponte on 03/17/2022.

The application has been amended as follows: 
Claim 13 is cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Hara et al. (US Patent 5,670,154, disclosed by applicant) teaches the use of tea polyphenol in a cosmetic product in an amount of from 0.01 to 10 wt. %, this tea extract is not degallated as it can contain epigallcatechin gallate and epicatechin gallate.  Damle et al. (WO 2013/061710) appears to be the closest prior art teaches topical compositions comprising from 0.01 to 10 wt.% of a mixture of green tea and black tea extracts of the Camellia sinensis species for providing improved skin lightening.  Damle et al. are silent in regards to degallated tea and that the amount of gallic acid is less than 0.2 wt.%.  Maruyama et al. (EP 2659781) teaches a production method for preparing purified tea extracts comprising the step of hydrolyzing the gallated polyphenolic components with a tannase enzyme to the degallated polyphenolic components    and gallic acid; followed by a step of removing said gallic acid thereby removing the bitter taste of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANNETTE HOLLOMAN whose telephone number is (571)270-5231. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANNETTE HOLLOMAN/Primary Examiner, Art Unit 1612